Citation Nr: 0535236	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  02-10 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for loss of sphincter 
control.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to June 
1970.  He received several military service awards, including 
a Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.

In April 2004, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDING OF FACT

Loss of sphincter control resulted from disease or injury in 
service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for loss 
of sphincter control have been met.  38 U.S.C.A. §§ 1101, 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The duty to notify and assist has been met to the extent 
necessary to grant the claim.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2005).  Thus, there is no 
prejudice to the veteran in deciding his claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After a careful review of the evidence of record, the Board 
finds that the evidence supports the veteran's claim of 
entitlement to service connection for loss of sphincter 
control.  

The service medical records show that the veteran began 
having hemorrhoid problems in service and in August 1969 he 
underwent a hemorrhoidectomy with no complications.  The 
separation examination reported the veteran's physical 
condition as normal.  

Following service, the veteran received medical treatment 
from the Dallas VA facility.  In January 2001, he was 
evaluated for hemorrhoids and rectal incontinence.  He was 
diagnosed as having incontinence.  In February 2004, the 
veteran was seen for complaints of rectal incontinence.  He 
was diagnosed as having rectal incontinence, status post 
hemorrhoid surgery.  

In April 2005, the veteran was afforded a VA examination.  
The claims file was reviewed.  At that time, the veteran 
stated that he learned to control his bowel, but once or 
twice a month he would have an involuntary stool.  Physical 
examination revealed that the veteran was able to only 
slightly contract his sphincter muscle, which was very slight 
compared to what was considered normal.  The veteran was 
diagnosed as having postoperative status hemorrhoidectomy in 
1969 in military service, occasional rectal incontinence and 
clinical evidence of decreased ability to contract the anal 
sphincter.  

The competent medical evidence of record shows that the 
veteran's loss of sphincter control is related to his in-
service hemorrhoid surgery.  The service medical records show 
that the veteran had a hemorrhoidectomy during service.  
Post-service VA treatment records show that he currently has 
rectal incontinence.  VA examiners in February 2004 and April 
2005 diagnosed the veteran as having postoperative status 
hemorrhoidectomy with occasional rectal incontinence and 
clinical evidence of decreased ability to contract the anal 
sphincter.  As the evidence shows that the veteran's current 
condition is related to his in-service hemorrhoidectomy, 
service connection for loss of sphincter control is 
warranted.  See 38 C.F.R. § 3.102.

In sum, there is competent medical evidence showing that loss 
of sphincter control is related to service.  The Board finds 
that the evidence supports the claim, and service connection 
is warranted.


ORDER

Service connection for loss of sphincter control is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


